 



Exhibit 10.41
Third Wave Technologies, Inc. 2008 Incentive Plan
On January 14, 2008, the compensation committee of the board of directors of
Third Wave Technologies, Inc. (the “Company”) approved the Company’s incentive
plan for 2008. Based on the Company’s performance against established
performance measures and individual performance against individual performance
measures, each of the Company’s executives will be eligible to receive from 0%
to 200% of his or her target annual incentive award. The Company performance
objectives measured under the plan are net cash from operations, total revenue
and certain product development and other milestones.

